Fish, C. J.
1. The exceptions to the charge, wherein the judge stated the respective contentions of the parties, were without merit, especially when considered in view of the whole charge.
2. Nor, when considered in connection with the judge’s explanation thereof, was there any merit in the ground of the motion for new trial complaining that the defendant’s counsel in his argument to the jury made remarks which were not authorized by the evidence.
3. The alleged newly discovered evidence was merely cumulative and impeaching in character, and moreover, in all probability, would not change the result on another trial.
4. There was evidence to support the verdict, and the refusal of a new trial was not error. Judgment affirmed.

All the Justices concur.